Filed with the U.S. Securities and Exchange Commission on March 5, 2014 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ X ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 565 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add two additional sub-advisors for one series of the Trust: the Balter Long/Short Equity Fund. Balter Long/Short Equity Fund Institutional Class – Ticker: BEQIX Investor Class – Ticker: BEQRX (Not available for purchase) PROSPECTUS , 2014 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus TABLE OF CONTENTS SUMMARY SECTION 3 INFORMATION REGARDING THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 11 Investment Objective 11 Principal Investment Strategies 11 Principal Risks of Investing in the Fund 14 PORTFOLIO HOLDINGS INFORMATION 20 MANAGEMENT OF THE FUND 20 Investment Adviser and its Portfolio Managers 20 Multi-Manager Arrangement 21 The Sub-Advisers and their Portfolio Managers 22 Sub-Advisers’ Prior Performance Information 24 Fund Expenses 30 SHAREHOLDER INFORMATION 30 ACCOUNT AND TRANSACTION POLICIES 36 RULE 12B-1, SHAREHOLDER SERVICING AND OTHER PAYMENTS TO DEALERS 40 DIVIDENDS AND DISTRIBUTIONS 40 TAX CONSEQUENCES 41 FINANCIAL HIGHLIGHTS 41 PRIVACY NOTICE PN-1 SUMMARY SECTION Investment Objective The Balter Long/Short Equity Fund (the “Fund”) seeks to achieve long-term capital appreciation plus income. Fees and Expenses of the Fund The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Redemption Fee (as a percentage of amount redeemed on shares held for 60 days or less) 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.95% 1.95% Distribution and Service (Rule 12b-1) Fees None 0.25% Other Expenses(1) (includes Interest and Dividends on Securities Sold Short) 0.92% 1.02% Shareholder Servicing Expenses None 0.10% Interest and Dividends on Securities Sold Short 0.67% 0.67% Acquired Fund (Underlying Fund) Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 2.88% 3.23% Less: Fee Waiver and Expense Reimbursement(2) -0.01% -0.01% Net Annual Fund Operating Expenses 2.87% 3.22% Other expenses are based on estimated amounts for the current fiscal year. Balter Liquid Alternatives, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses (excluding acquired fund fees and expenses (“AFFE”), interest, taxes, interest and dividend expense on securities sold short and extraordinary expenses) in order to limit Net Annual Fund Operating Expenses to 2.19% and 2.54% of average daily net assets of the Fund’s Institutional Class shares and Investor Class shares, respectively (the “Expense Caps”).The Expense Caps will remain in effect through at least December 31,2015, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Caps. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Institutional Class Investor Class Table of Contents - Prospectus 3 Portfolio Turnover The Fund will pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies The Fund employs a “long/short” investment strategy to attempt to achieve capital appreciation and manage risk by purchasing stocks believed to be undervalued and selling short stocks believed to be overvalued.The Fund attempts to generate enhanced risk-adjusted returns by allocating its assets among a carefully chosen group of experienced hedged equity managers who will serve as sub-advisers (“Sub-Advisers”) to the Fund and who will employ various complementary long/short equity investment strategies.The Fund generally maintains a net long bias; however, it is anticipated that the Fund will have at least some short exposure at all times with a maximum of 60% of the Fund’s assets being shorted under normal market conditions.The net long exposure of the Fund (gross long exposures minus gross short exposures) is usually expected to be between 30% and 80%. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors: consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Under normal market conditions, the Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities.The types of equity securities in which the Fund generally invests include common stocks, preferred stocks, rights, warrants, convertibles, partnership interests, other investment companies, including exchange-traded funds (“ETFs”), equity Real Estate Investment Trusts (“REITs”), and may include securities of companies that are offered pursuant to an initial public offering (“IPO”).The Fund may also invest without limit in the securities of small- and medium-sized companies.The Fund currently considers small- and medium-sized capitalization companies to be those companies that have market capitalizations between $500 million and $10 billion at the time of purchase.The Fund may invest up to 30% of its net assets in securities purchased on foreign exchanges; however, there is no limitation on the Fund’s ability to invest in ADRs, EDRs and GDRs and therefore, the Fund’s exposure to foreign securities may be greater than 50% of the Fund’s net assets.The Fund may invest up to 25% of its net assets in foreign securities of issuers located in emerging markets. The Fund may also invest up to 20% of its net assets in fixed income securities, including sovereign debt, corporate bonds, exchange-traded notes (“ETNs”) and debt issued by the U.S. Government and its agencies.Such fixed income investments generally range in maturity from 2 to 10 years and may include up to 20% of the Fund’s net assets in high yield or “junk” bonds.High yield bonds are securities rated by a rating organization below its top four long-term rating categories or unrated securities determined by a Sub-Adviser to be of equivalent quality. The Fund may utilize leverage of no more than 33 1/3% of the Fund’s total assets as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 10% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment market related risk, as well as to manage the volatility of the Fund. Table of Contents - Prospectus 4 Each Sub-Adviser is allocated a portion of the Fund’s assets to invest (each an “Allocated Portion”).The Sub-Advisers invest in the securities described above based upon their belief that the securities have a strong appreciation potential (long investing, or actually owning a security) or potential to decline in value (short investing, or borrowing a security from a broker and selling it, with the understanding that it must later be bought back (hopefully at a lower price) and returned to the broker).Each Sub-Adviser has complete discretion to invest its portion of the Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers.In engaging Sub-Advisers to manage the Fund, the Adviser looks to select Sub-Advisers who employ complementary long/short equity investment strategies. The Fund sells (or closes a position in) a security when a Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1)if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2)if a more attractive investment opportunity is found; (3)if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4)for other portfolio management reasons.A description of the Sub-Advisers and their investment focus is provided below. The Sub-Advisers’ Strategies Apis Capital Advisors, LLC (“Apis”) invests its Allocated Portion primarily by using a fundamental bottom-up, research-driven process to construct a global long/short equity portfolio with an emphasis and expertise in small- and medium-capitalization companies that have global businesses operating in global industries. Madison Street Partners, LLC (“Madison Street”) invests its Allocated Portion by employing a disciplined value oriented long/short portfolio strategy that attempts to uncover mispriced securities primarily within, but not limited to, the small and mid capitalization segments of the equity market.Madison Street typically uses a bottom up method by analyzing both the fundamental and technical data surrounding a particular stock. Midwood Capital Management LLC (“Midwood”) invests its Allocated Portion in areas of the U.S.equities market with the greatest inefficiencies where extensive research and analysis can seek to generate superior long-run performance with an emphasis on small-capitalization companies, identifying opportunities both long and short. Millrace Asset Group, Inc. (“Millrace”) invests its Allocated Portion in the small and mid-capitalization sectors utilizing intensive fundamental, bottom-up, research-driven analysis to identify what it believes to be compelling long and short opportunities.Millrace attempts to optimize potential returns and to preserve capital in difficult markets. Principal Risks Since the Fund will hold securities with fluctuating market prices, the value of the Fund’s shares will vary as its portfolio securities increase or decrease in value.Therefore, the value of your investment in the Fund could go down as well as up.You may lose money by investing in the Fund.The principal risks affecting the Fund that can cause a decline in value are: · Active Management Risk.The Fund is actively managed with discretion and may underperform market indices or other mutual funds with similar investment objectives. Table of Contents - Prospectus 5 · Currency Risk.Changes in foreign currency exchange rates will affect the value of what the Fund owns and the Fund’s share price. Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars. Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency. Currency markets generally are not as regulated as securities markets. · Derivatives Risk.An investment in derivatives (such as futures, including interest rate and U.S. Treasury futures) may not perform as anticipated by the Sub-Advisers, may not be able to be closed out at a favorable time or price, or may increase the Fund’s volatility.Futures may create investment leverage so that when a futures contract is used as a substitute for or alternative to a direct cash investment, the transaction may not provide a return that corresponds precisely with that of the cash investment or when used for hedging purposes, the futures contract may not provide the anticipated protection, causing the Fund to lose money on both the futures contract and the exposure the Fund sought to hedge.Increases and decreases in the value of the Fund’s portfolio may be magnified when the Fund uses leverage.Futures are also subject to correlation risk, which is the risk that changes in the value of the futures contract may not correlate perfectly with the underlying asset, rate or index.The Fund’s use of futures is also subject to market risk and liquidity risk, each of which is described below. · Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value. · ETF and Mutual Fund Risk.When the Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.Inverse ETFs are subject to the risk that their performance will fall as the value of their benchmark indices rises.The Fund also will incur brokerage costs when it purchases ETFs. · Exchange-Traded Note Risk.The value of an ETN may be influenced by time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in the underlying securities’ markets, changes in the applicable interest rates, changes in the issuer’s credit rating and economic, legal, political or geographic events that affect the referenced index.In addition, the notes issued by ETNs and held by a fund are unsecured debt of the issuer. · Fixed Income Securities Risk.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · Foreign Securities Risk (including Emerging Markets Risk).The risks of investing in foreign securities, including those in emerging markets, can increase the potential for losses in the Fund and may include currency risk, political and economic instability, additional or fewer government regulations, less publicly available information, limited trading markets, differences in financial reporting standards, fewer protections for passive investors and less stringent regulation of securities markets. Table of Contents - Prospectus 6 · High Yield Securities Risk.Fixed income securities that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer. · Initial Public Offering Risk.The Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. · Investment Strategy Risk.There is no assurance the Fund’s investment objective will be achieved.Investment decisions may not produce the expected results.The value of the Fund may decline, and the Fund may underperform other funds with similar objectives and strategies. · Leverage and Short Sales Risk.Leverage is the practice of borrowing money to purchase securities.If the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. · Liquidity Risk.Low trading volume, a lack of a market maker, or contractual or legal restrictions may limit or prevent the Fund from selling securities or closing derivative positions at desirable times or prices. · Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.The Advisor’s management practices and investment strategies might not produce the desired results.The Adviser is also newly-formed and only recently began managing mutual funds.Additionally, although the Adviser will select Sub-Advisers which it determines to have suitable investment backgrounds and show substantial performance potential, some of these Sub-Advisers may have limited track records. · Market Risk.The overall market may perform poorly or the returns from the securities in which the Fund invests may underperform returns from the general securities markets or other types of investments. · Multi-Manager and Multi-Style Management Risk.To a significant extent, the Fund’s performance will depend on the success of the Adviser’s methodology in allocating the Fund’s assets to Sub-Advisers and its selection and oversight of the Sub-Advisers and on a Sub-Adviser’s skill in executing the relevant strategy and selecting investments for the Fund.Because portions of the Fund's assets are managed by different Sub-Advisers using different styles, the Fund could experience overlapping securities transactions.Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to the Fund using a single investment management style. Table of Contents - Prospectus 7 · New Fund Risk.The Fund is new and has little prior operating history, and there can be no assurance that the Fund will grow to or maintain an economically viable size. · Non-Diversification Risk.A non-diversified fund may hold a significant percentage of its assets in the securities of fewer companies or even one company, and therefore events affecting those companies have a greater impact on the Fund than on a diversified fund. · Portfolio Turnover Risk. The Fund may buy and sell investments frequently. Such a strategy often involves higher transaction costs, including brokerage commissions, and may increase the amount of capital gains (in particular, short term gains) realized by the Fund.Shareholders may pay tax on such capital gains. · REIT and Real Estate Risk.The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs.Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. · Sector Risk.To the extent the Fund invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. · Small- and Medium-Sized Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. · U.S.Government Securities Risk.U.S.government obligations are affected by changes or expected changes in interest rates, among other things.While U.S.Treasury obligations are backed by the full faith and credit of the U.S.government, they are still subject to credit risk.Securities issued or guaranteed by federal agencies or authorities or U.S.government sponsored instrumentalities or enterprises may or may not be backed by the full faith and credit of the U.S.government.Moreover, some securities are neither insured nor guaranteed by the U.S.government.The U.S.Department of the Treasury has the authority to provide financial support to these debt obligations, but no assurance can be given that the U.S.government will do so. Performance Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not provided at this time.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.balterliquidalts.com or by calling the Fund toll-free at 1-855-8LIQ-ALT (1-855-854-7258). Table of Contents - Prospectus 8 Fund Management Investment Adviser Portfolio Managers Managed the Fund Since: Balter Liquid Alternatives, LLC Brad R. Balter, CFA, CEO 2013 (Inception) Jay C. Warner, CFA, CIO 2013 (Inception) Ben R. Deschaine, Sr. Research Analyst 2013 (Inception) Sub-Advisers Portfolio Managers Managed the Fund Since: Apis Capital Advisors, LLC Daniel J. Barker, CIO 2013 (Inception) Madison Street Partners, LLC Steve C. Owsley [Month] 2014 Drew M. Hayworth [Month] 2014 Midwood Capital Management LLC David E. Cohen, Managing Member 2013 (Inception) Ross D. DeMont, Managing Member 2013 (Inception) Millrace Asset Group, Inc. William L. Kitchel, III [Month] 2014 Whitney M. Maroney [Month] 2014 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Balter Long/Short Equity Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-855-8LIQ-ALT (1-855-854-7258), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Institutional Class - All Accounts Investor Class (not available for purchase) - Regular Accounts - Automatic Investment Plans Tax Information The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account (“IRA”).Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus 9 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 ADDITIONAL INFORMATION REGARDING THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS Investment Objective The Balter Long/Short Equity Fund (the “Fund”) seeks to achieve long-term capital appreciation plus income.The investment objective is non-fundamental; that is, it can be changed by a vote of the Board alone and without a shareholder vote upon at least 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund employs a “long/short” investment strategy to attempt to achieve capital appreciation and manage risk by purchasing stocks believed to be undervalued and selling short stocks believed to be overvalued.The Fund attempts to generate enhanced risk-adjusted returns by allocating its assets among a carefully chosen group of experienced hedged equity managers who will serve as Sub-Advisers to the Fund and who will employ various complementary long/short equity investment strategies.The Fund generally maintains a net long bias; however, it is anticipated that the Fund will have at least some short exposure at all times with a maximum of 60% of the Fund’s assets being shorted under normal market conditions.The net long exposure of the Fund (gross long exposures minus gross short exposures) is usually expected to be between 30% and 80%. The Fund is a non-diversified fund and may, from time to time, have significant exposure to one or more issuers, industries, geographic regions or sectors of the global economy.The Fund may invest greater than 25% of its assets in one or more of the following sectors:consumer discretionary, consumer staples, energy, financials, health care, industrials, materials, technology and telecommunications services. Under normal market conditions, the Fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities.The types of equity securities in which the Fund generally invests include common stocks, preferred stocks, rights, warrants, convertibles, partnership interests, other investment companies, including ETFs, equity REITs, and may include securities of companies that are offered pursuant to an IPO.The Fund may also invest without limit in the securities of small- and medium-sized issuers.The Fund currently considers small and medium-sized capitalization companies to be those that have market capitalizations between $500 million and $10 billion at the time of purchase.The Fund may also invest up to 30% of its net assets in securities purchased on foreign exchanges; however, there is no limitation on the Fund’s ability to invest in ADRs, EDRs and GDRs and therefore the Fund’s exposure to foreign securities may be greater than 50% of the Fund’s net assets.The Fund may invest up to 25% of its net assets in foreign securities of issuers located in emerging markets. The Fund may also invest up to 20% of its net assets in fixed income securities, including sovereign debt, corporate bonds, ETNs and debt issued by the U.S. Government and its agencies.Such fixed income investments generally range in maturity from 2 to 10 years and may include up to 20% of its net assets in high yield or “junk” bonds. The Fund may utilize leverage as part of the portfolio management process.From time to time, the Fund may invest a significant portion of its assets in the securities of companies in the same sector of the market.The Fund may also invest up to 10% of its net assets in derivatives including futures, options, swaps and forward foreign currency contracts.These instruments may be used to modify or hedge the Fund’s exposure to a particular investment or market related risk, as well as to manage the volatility of the Fund. Table of Contents - Prospectus 11 The Adviser looks to identify skilled hedged equity managers to serve as Sub-Advisers to the Fund.In identifying potential Sub-Advisers, the Adviser looks for managers who, over an entire market cycle, have the potential to deliver enhanced risk-adjusted returns relative to traditional broad-based equity markets.Experienced long/short equity managers employ techniques to attempt to both mitigate losses in challenging market conditions — thus reducing the impact of “negative compounding,” as well as to let their stock-picking skills come to the fore in more normal market circumstances, allowing for the potential for attractive long-term risk-adjusted returns.These managers have the flexibility to add value from their research on long and short securities positions, as well as the management of their portfolio’s net market exposure. There are important diversification benefits that can result from investing through a select group of skilled hedged equity managers whose specific strategies, when combined, provide the opportunity for enhanced risk-adjusted returns, lower volatility and lower sensitivity to financial market indices. Lowering a portfolios’ overall volatility has the potential to generate returns over time, by (a)allowing the power of compounding to work more effectively, and (b)mitigating the behavioral challenges facing investors who too often abandon their long-term investment objectives and strategies in volatile markets.The Fund attempts to generate enhanced risk-adjusted returns by allocating its assets among a carefully chosen group of experienced Sub-Advisers who employ various complementary long/short equity investment strategies. Hedged Equity Strategy – Long/Short Investing The Fund generally holds a long equity portfolio as well as a portfolio of short equity holdings.In employing these strategies, the manager, by holding short positions, seeks to both hedge against market declines as well as have the opportunity to profit from a decline in the prices of his short equity holdings.However, managers may use different approaches in employing this strategy.These approaches are differentiated most notably by the types of stocks in which the managers focus their investment efforts.While some managers are generalists, a large number of managers typically specialize by style (value vs. growth), sector (technology, energy, healthcare, financial services, etc.), capitalization (small vs. large) and/or geography. The Fund generally carries a net long bias — that is, the value of the long portfolio exceeds that of the short portfolio.As a result, they will have directional exposure to equity markets.But importantly, managers can vary the amount of this net exposure as market conditions and opportunities change.By varying net exposure over time as the opportunity set and market conditions evolve, long/short managers have the flexibility to act as tactical allocators, changing the long/short ratio as they prudently judge.The Adviser believes that a carefully constructed portfolio of complementary long/short equity managers can provide diversification benefits and potentially lower drawdowns relative to general equity market indices. The Fund generally sells (or closes a position in) a security when a Sub-Adviser determines that a particular security has achieved its investment expectations or the reasons for maintaining that position are no longer valid, including: (1)if the Sub-Adviser’s view of the business fundamentals or management of the underlying company changes; (2)if a more attractive investment opportunity is found; (3)if general market conditions trigger a change in the Sub-Adviser’s assessment criteria; or (4)for other portfolio management reasons. Table of Contents - Prospectus 12 Sub-Advisers Each Sub-Adviser is allocated a portion of the Fund’s assets to invest (each an “Allocated Portion”).The Sub-Advisers invest in the securities described above based upon their belief that the securities have a strong appreciation potential (long investing, or actually owning a security) or potential to decline in value (short investing, or borrowing a security from a broker and selling it, with the understanding that it must later be bought back (hopefully at a lower price) and returned to the broker).Each Sub-Adviser has complete discretion to invest its portion of the Fund’s assets as it deems appropriate, based on its particular philosophy, style, strategies and views.While each Sub-Adviser is subject to the oversight of the Adviser, the Adviser does not attempt to coordinate or manage the day-to-day investments of the Sub-Advisers.In engaging Sub-Advisers to manage the Fund, the Adviser looks to select Sub-Advisers who employ complementary long/short equity investment strategies.Each Sub-Adviser’s principal investment strategies are set forth below. Apis’ Principal Investment Strategies Apis manages its Allocated Portion using a fundamental bottom-up, research-driven process to construct a global long/short equity portfolio with an emphasis and expertise in small- and medium-capitalization companies that have global businesses operating in global industries.Apis invests its Allocated Portion in companies that it believes have a reasonable expectation of producing above average returns.Apis seeks consistent positive absolute returns primarily through a combination of long investment positions and short selling to achieve capital appreciation, while also attempting to preserve capital and mitigate risk through diversification of portfolio investments and hedging activities.Apis’ long positions are typically those it believes to be undervalued, with improving business fundamentals, and Apis’ short positions are typically those securities with deteriorating fundamentals that they believe are overvalued. Madison Street’s Principal Investment Strategies Madison Street generally seeks to maximize total return by employing a disciplined value oriented long/short portfolio strategy that attempts to uncover mispriced securities primarily within, but not limited to, the small and mid capitalization segments of the equity market.Madison Street typically employs a bottom up method whereby security positions are based upon extensive analysis of both the fundamental and technical data surrounding a particular stock.A long position would be entered if Madison Street believes the stock is undervalued based upon fundamental ratios such as price to book, price to sales, price to free cash flow and debt to equity and/or the stock’s trading history indicates a positive deviation from the norm, its peer group, or the market.Short positions are analyzed in a similar fashion whereby Madison Street seeks out stocks with weak fundamentals, technical chart breakdowns, and other catalysts that indicate deteriorating business conditions.Madison Street may also employ investment techniques including, but not limited to, the purchase or sale of put and call equity and equity index options, taking both long and short positions in foreign equity securities, and incurring borrowing leverage. Midwood’s Principal Investment Strategies Midwood’s investment philosophy is built upon maximizing long-term returns while seeking to minimize downside performance in weak markets.Midwood focuses its Allocated Portion on delivering attractive absolute returns over long periods of time rather than outperforming the market on a relative basis over shorter periods.Midwood invests its Allocated Portion in areas of the U.S.equities market with the greatest inefficiencies where proprietary research and analysis can help generate superior long-run performance.Midwood’s strategy is to invest predominantly long and short in U.S.small-cap equities.Midwood employs proprietary due diligence including site visits and management interviews, meetings with suppliers, customers, sales reps, etc., discussions with other money managers, private equity investors and analysts, interviews/meetings with competitors, and proprietary valuation analysis.Midwood evaluates the alignment of management interests, board dynamics, and other elements of corporate governance. Table of Contents - Prospectus 13 Millrace’s Principal Investment Strategies Millrace’s investment process utilizes intensive fundamental, bottom-up, research-driven analysis to identify what it believes to be compelling long and short opportunities.Millrace employs both long and short equity positions to optimize potential returns and to preserve capital in difficult markets.The strategy is centered on the belief that greater inefficiencies exist and greater innovation occurs in the small capitalization sector than in higher market capitalization sectors.Millrace’s investment team believes that these inefficiencies can be exploited by applying a disciplined research methodology to identify companies that exhibit proprietary characteristics giving them a dominant position in their industry or market niche. Millrace supplements its research by utilizing quantitative screening.In the long portfolio, Millrace looks for companies with proprietary characteristics, improving fundamentals, a reasonable valuation and identifiable catalysts.In the short portfolio, Millrace looks for companies with excessive valuations relative to fundamentals, deteriorating balance sheets, decelerating revenue/margins and weakening competitive positions.The investment team then identifies a catalyst such as margin erosion, questionable business practices, accounting, legal or regulatory problems or weakening market share. Temporary Defensive Positions The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.For example, during such periods, 100% of the Fund’s assets may be invested in short-term, high-quality fixed income securities, cash or cash equivalents.In addition, during such periods, the Fund may invest up to 10% of its net assets in certain other derivatives, primarily forward contracts, interest rate swaps, total return swaps, and credit default swaps, measured at notional value.Temporary defensive positions may be initiated by the individual Sub-Advisers or by the Adviser when a Sub-Adviser and/or the Adviser judges that market conditions make pursuing the Fund’s investment strategies inconsistent with the best interests of its shareholders.A Sub-Adviser and/or the Adviser then may temporarily use these alternative strategies that are mainly designed to limit the Fund’s losses or to create liquidity in anticipation of redemptions.When the Fund takes temporary defensive positions, it may not achieve its investment objective. Short-term Positions: From time to time, the Fund may invest in short-term, high quality investments, including, for example, commercial paper, bankers’ acceptances, certificates of deposit, bank time deposits, repurchase agreements, and investments in money market mutual funds or similar pooled investments. Principal Risks of Investing in the Fund The principal risks of investing in the Fund that may adversely affect the Fund’s net asset value (“NAV”) or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. · Active Management Risk.The Fund is actively managed and its performance therefore will reflect in part the ability of the Sub-Advisers to select securities and to make investment decisions that are suited to achieving the Fund’s investment objective.Due to its active management, the Fund could underperform other mutual funds with similar investment objectives. Table of Contents - Prospectus 14 · Currency Risk.If the Fund invests directly in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, foreign (non-U.S.) currencies, or in derivatives that provide exposure to foreign (non-U.S.) currencies, it will be subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged.Currency rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or supranational entities such as the International Monetary Fund, or by the imposition of currency controls or other political developments in the United States or abroad. · Derivatives Risk.The Fund may use derivatives in connection with its investment strategies.The principal derivatives used by the Fund are futures, and for temporary defensive purposes, forward contracts, and swaps.Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Fund’s original investment.Derivatives are subject to the risk that changes in the value of a derivative may not correlate with the underlying asset, rate or index.The use of derivatives may not be successful, resulting in losses to the Fund, and the cost of such strategies may reduce the Fund’s returns.Certain derivatives also expose the Fund to counterparty risk, which is described above.Certain derivatives are synthetic instruments that attempt to replicate the performance of certain reference assets.With regard to such derivatives, the Fund does not have a claim on the reference assets and is subject to increased counterparty risk.In addition, the Fund may use derivatives for non-hedging purposes, which increases the Fund’s potential for loss.Certain of the Fund’s transactions in futures, swaps, and other derivatives could also affect the amount, timing and character of distributions to shareholders which may result in the Fund realizing more short-term capital gain and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such transactions, which may adversely affect the Fund’s after-tax returns.Investing in derivatives may result in a form of leverage and subject the Fund to leverage risk, which is described below.The risks of the Fund’s use of forward contracts, futures and swap agreements are discussed in further detail below. · Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities market generally, such as adverse changes in: economic conditions, the general outlook for corporate earnings, interest rates, or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. · ETF and Mutual Fund Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.When the Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Inverse ETFs are subject to the risk that their performance will fall as the value of their benchmark indices rises.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF.The Fund also will incur brokerage costs when it purchases ETFs. Table of Contents - Prospectus 15 If the Fund invests in shares of another mutual fund, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which the Fund invests in addition to the Fund’s direct fees and expenses.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in the Fund. · Exchange-Traded Note Risk.ETNs are subject to the credit risk of the issuer. The value of an ETN will vary and will be influenced by its time to maturity, level of supply and demand for the ETN, volatility and lack of liquidity in underlying securities, currency and commodities markets as well as changes in the applicable interest rates, changes in the issuer’s credit rating, and economic, legal, political, or geographic events that affect the referenced index.There may be restrictions on the Fund’s right to redeem its investment in an ETN, which is meant to be held until maturity. The Fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. · Fixed Income Securities Risk.Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Fund.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to sell or buy a security at a favorable price or time. · Foreign Securities Risk (including Emerging Markets).The securities of foreign issuers may be less liquid and more volatile than securities of comparable U.S.issuers.The costs associated with securities transactions are often higher in foreign countries than the United States.Additionally, investments in securities of foreign issuers, even those publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments.Foreign companies may not be subject to the same regulatory requirements of U.S.companies, and as a consequence, there may be less publicly available information about such companies.Also, foreign companies may not be subject to uniform accounting, auditing, and financial reporting standards and requirements comparable to those applicable to U.S.companies.Foreign governments and foreign economies, particularly in emerging markets, may be less stable than the U.S.Government and the U.S.economy. · High Yield Securities Risk.Fixed income securities receiving below investment grade ratings (i.e., “junk bonds”) may have speculative characteristics, and, compared to higher-grade securities, may have a weakened capacity to make principal and interest payments in economic conditions or other circumstances.High yield, high risk, and lower-rated securities are subject to additional risk factors due to the speculative nature of these securities, such as increased possibility of default, decreased liquidity, and fluctuations in value due to public perception of the issuer of such securities.These bonds are almost always uncollateralized and subordinate to other debt that an issuer may have outstanding.In addition, both individual high yield securities and the entire high yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, or, a higher profile default. Table of Contents - Prospectus 16 · Initial Public Offering Risk.The Fund may purchase securities of companies that are offered pursuant to an IPO.The risk exists that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer.The purchase of IPO shares may involve high transaction costs.IPO shares are subject to market risk and liquidity risk.When the Fund’s asset base is small, a significant portion of the Fund’s performance could be attributable to investments in IPOs, because such investments would have a magnified impact on the Fund. · Investment Strategy Risk.There is no assurance the Fund’s investment objective will be achieved.Investment decisions may not produce the expected results.The value of the Fund may decline, and due to its active management, the Fund may underperform other funds with similar objectives and strategies. · Leverage and Short Sales Risk.Subject to certain limitations, the Fund may use leverage in connection with its investment activities and may effect short sales of securities.These investment practices involve special risks.Leverage is the practice of borrowing money to purchase securities.If the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage.A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales). The Fund may be required to add to the segregated account as the market price of a shorted security increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes. · Liquidity Risk.In certain circumstances, low trading volume, lack of a market maker, or contractual or legal restrictions may limit or prevent the Fund from selling securities or closing any derivative positions within a reasonable time at desirable prices.When there is no willing buyer and investments cannot be readily sold, the Fund may have to sell at a lower price than the price at which the Fund is carrying the investments or may not be able to sell the investments at all, each of which would have a negative effect on the Fund’s performance.If another fund or investment pool in which the Fund invests is not publicly offered or there is no public market for its shares or accepts investments subject to certain legal restrictions, such as lock-up periods implemented by private funds, the Fund may be prohibited by the terms of its investment from selling or redeeming its shares in the fund or pool, or may not be able to find a buyer for those shares at an acceptable price.In addition, the ability of the Fund to assign an accurate daily value to certain investments may be difficult, and the Fund may be required to fair value the investments. Table of Contents - Prospectus 17 · Management Risk.Management risk describes the Fund’s ability to meet investment objectives based on the Adviser’s success or failure at implementing investment strategies for the Fund.The value of your investment is subject to the effectiveness of the Adviser’s research, analysis, asset allocation among portfolio securities and ability to identify a stock’s appreciation potential.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished.The Adviser is also newly-formed and only recently began managing mutual funds.Additionally although the Adviser will select Sub-Advisers which it determines to have suitable investment backgrounds and show substantial performance potential, some of these Sub-Advisers may have limited track records. · Market Risk.Various market risks can affect the price or liquidity of an issuer’s securities in which the Fund may invest.Returns from the securities in which the Fund invests may underperform returns from the various general securities markets or different asset classes.Different types of securities tend to go through cycles of outperformance and underperformance in comparison to the general securities markets.Adverse events occurring with respect to an issuer’s performance or financial position can depress the value of the issuer’s securities.The liquidity in a market for a particular security will affect its value and may be affected by factors relating to the issuer, as well as the depth of the market for that security.Other market risks that can affect value include a market’s current attitudes about types of securities, market reactions to political or economic events, including litigation, and tax and regulatory effects (including lack of adequate regulations for a market or particular type of instrument). · Multi-Manager and Multi-Style Management Risk.Fund performance is dependent upon the success of the Adviser and the Sub-Advisers in implementing the Fund’s investment strategies in pursuit of its objective.To a significant extent, the Fund’s performance will depend on the success of the Adviser’s methodology in allocating the Fund’s assets to Sub-Advisers and its selection and oversight of the Sub-Advisers and on a Sub-Adviser’s skill in executing the relevant strategy and selecting investments for the Fund.There can be no assurance that the Adviser or Sub-Advisers will be successful in this regard. In addition, because portions of the Fund's assets are managed by different Sub-Advisers using different styles/strategies, the Fund could experience overlapping security transactions.Certain Sub-Advisers may be purchasing securities at the same time that other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to the Fund using a single investment management style.The Adviser’s and the Sub-Advisers’ judgments about the attractiveness, value and potential appreciation of a particular asset class or individual security in which the Fund invests may prove to be incorrect, and there is no guarantee that the Adviser’s or a Sub-Adviser’s judgment will produce the desired results.In addition, the Fund may allocate its assets so as to under- or over-emphasize certain strategies or investments under market conditions that are not optimal, in which case the Fund’s value may be adversely affected. · New Fund Risk.The Fund is new and has little prior operating history, and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund.The Board can initiate liquidation without shareholder approval if it determines it is in the best interest of shareholders.As a result, the timing of any liquidation may not be favorable to certain individual shareholders. Table of Contents - Prospectus 18 · Non-Diversification Risk. The Fund is non-diversified, which means that there is no restriction under the Investment Company Act of 1940, as amended (“1940 Act”) on how much the Fund may invest in the securities of an issuer.As a result, the Fund’s shares may be more volatile and fluctuate more than shares of a fund that invests in a broader range of issuers because the Fund is tied more closely to the adverse economic, political or regulatory developments affecting that issuer.The Fund is still subject to certain diversification requirements for federal income tax purposes, which are less rigorous than the diversification requirements under federal securities law. · Portfolio Turnover Risk.The Fund may buy and sell investments frequently.A higher portfolio turnover may enhance returns by capturing and holding portfolio gains.However, it also may result in correspondingly greater brokerage commission expenses and may result in the distribution to shareholders of additional dividends and capital gains for tax purposes.These factors may negatively affect the Fund’s performance. · REIT Risk. When the Fund invests in REITs, it is subject to risks generally associated with investing in real estate, such as: (1)possible declines in the value of real estate, (2)adverse general and local economic conditions, (3)possible lack of availability of mortgage funds, (4)changes in interest rates, and (5)environmental problems.In addition, REITs are subject to certain other risks related specifically to their structure and focus such as: (a)dependency upon management skills; (b)limited diversification; (c)the risks of locating and managing financing for projects; (d)heavy cash flow dependency; (e)possible default by borrowers; (f)the costs and potential losses of self-liquidation of one or more holdings; (g)the possibility of failing to maintain exemptions from securities registration; (h)compliance with tax rules related to REITs; and (i)in many cases, relatively small market capitalization, which may result in less market liquidity and greater price volatility. · Sector Risk.To the extent the Fund invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. · Small- and Medium-Sized Companies Risk.Investing in securities of small- and medium-capitalization companies may involve greater volatility than investing in larger and more established companies because small- and medium-capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small- and medium-capitalization companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. · U.S.Government Securities Risk.The Fund may invest in securities issued or guaranteed by the U.S.government or its agencies and instrumentalities (such as the Government National Mortgage Association (“Ginnie Mae”), the Federal National Mortgage Association (“Fannie Mae”), or the Federal Home Loan Mortgage Corporation (“Freddie Mac”) securities).Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S.government. Ginnie Mae is a wholly-owned U.S.corporation that is authorized to guarantee, with the full faith and credit of the U.S.government, the timely payment of principal and interest of its securities.By contrast, securities issued or guaranteed by U.S.government sponsored organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S.government.No assurance can be given that the U.S.government would provide financial support to its agencies and instrumentalities if not required to do so by law.Therefore, U.S.government-related organizations such as Fannie Mae or Freddie Mac may not have the funds to meet their payment obligations in the future. Table of Contents - Prospectus 19 PORTFOLIO HOLDINGS INFORMATION A complete description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (“SAI”) and on the Fund’s website at www.balterliquidalts.com. MANAGEMENT OF THE FUND Investment Adviser and its Portfolio Managers The Fund is managed by Balter Liquid Alternatives, LLC (“Balter” or the “Adviser”), 125 High Street, Oliver Street Tower, Suite 802, Boston, MA. 02110, a majority-owned subsidiary of Balter Capital Management, LLC (“BCM”).Balter has overall responsibility for assets under management, recommends the selection of managers as sub-advisers of the Fund (each, a “manager” or “sub-adviser”) to the Trust’s Board of Trustees (the “Board”), evaluates the performance of the managers, monitors changes at the managers’ organizations that may impact their abilities to deliver future performance, determines when to rebalance the managers’ assets and the amount of cash equivalents (if any) that may be held in addition to cash in each of the managers’ sub-portfolios, coordinates with the managers with respect to diversification and tax issues and oversees the operational aspects of the Fund.While neither the Adviser, a newly-formed SEC-registered investment adviser, nor its affiliates has previously managed a registered investment company, BCM has managed hedge fund assets and as of November30, 2013, has approximately $1billion of assets under management. The Adviser has overall supervisory responsibility for the general management and investment of the Fund’s securities portfolio, and subject to review and approval by the Board, (1)sets the Fund’s overall investment strategies and (2)evaluates, selects and recommends the Sub-Advisers.In addition, the Adviser, when appropriate, allocates and reallocates the Fund’s assets among the Sub-Advisers, monitors and evaluates the performance of the Sub-Advisers, including their compliance with the investment objectives, policies and restrictions of the Fund, and implements procedures to ensure that the Sub-Advisers comply with the Fund’s investment objectives, policies and restrictions.In overseeing the Sub-Advisers and evaluating their performance, the Adviser may (under the oversight of the Board) in certain circumstances directly terminate certain of theSub-Advisers. The Adviser has ultimate responsibility (subject to oversight by the Board) to oversee the Sub-Advisers and recommends their hiring, termination and replacement. The Adviser also furnishes the Fund with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, the Fund pays the Adviser a monthly management fee that is calculated at the annual rate of 1.95% of the Fund’s average daily net assets.The management fees paid to the Adviser by the Fund are used to pay the fees of the Sub-Advisers. A discussion regarding the basis of the Board’s approval of the Investment Advisory Agreement and Sub-Advisory Agreements will be available in the Fund’s shareholder report for the fiscal period ending April30, 2014. Table of Contents - Prospectus 20 Portfolio Managers The Adviser’s portfolio managers are responsible for providing a risk review of the Fund’s portfolio composition and specifically monitor the Fund’s investments to ensure that they align with the Fund’s investment guidelines.Additionally, the Adviser’s portfolio managers are responsible for managing the Fund’s cash holdings, which may include investments in ETFs and other investment companies.Investment decisions for the Fund are made by an investment team.The members of the investment team are listed below: · Brad R. Balter, CFA, Co-Founder, Managing Partner, and CEO of BCM and the Adviser, is a co-portfolio manager of the Fund.He has worked in the financial services industry since 1992 and currently manages BCM’s fund-of-fund products and customized portfolios.Prior to forming BCM, he was a Managing Director at Citigroup Global Markets. · Jay C. Warner, CFA, Co-Founder, Partner and Chief Investment Officer of BCM and the Adviser, is a co-portfolio manager of the Fund.Prior to 2005, Mr. Warner was a Financial Analyst in middle market sales for Citigroup Global Markets and was a generalist at The Segalas Group, a long/short equity hedge fund. · Benjamin R. Deschaine, Senior Research Analyst of BCM and the Adviser, is a co-portfolio manager of the Fund.Prior to 2012, Mr.Deschaine was a Managing Director at Sabretooth Capital Management, LLC, a global multi-strategy hedge fund affiliated with Tiger Management and a Portfolio Manager and Senior Analyst at Federal Street Advisors. Multi-Manager Arrangement The Board has adopted a “multi-manager” arrangement for the Fund.Under this arrangement, the Fund and the Adviser may engage one or more Sub-Advisers to make day-to-day investment decisions for the Fund.The Adviser retains ultimate responsibility (subject to the oversight of the Board) for overseeing the Sub-Advisers and may, at times, recommend to the Board that the Fund: (1)change, add or terminate one or more Sub-Advisers; or (2)materially change a sub-advisory agreement with a Sub-Adviser. Before hiring a Sub-Adviser, Balter performs due diligence on the Sub-Adviser, including (but not limited to), quantitative and qualitative analysis of the Sub-Adviser’s investment process, risk management, and historical performance.It is Balter’s goal to hire Sub-Advisers who it believes are skilled and can deliver appropriate risk-adjusted returns over a full market cycle.Generally, Balter selects Sub-Advisers who it believes will be able to add value through security selection or allocations to securities, markets or strategies.Balter is responsible for the general overall supervision of the Sub-Advisers along with allocating the Fund's assets among the Sub-Advisers as well as rebalancing the portfolio as necessary from time to time. More on Multi-Style Management:The investment methods used by the Sub-Advisers in selecting securities for the Fund vary.The allocation of the Fund’s portfolio managed by one Sub-Adviser will, under normal circumstances, differ from the allocations managed by the other Sub-Advisers with respect to portfolio composition, turnover, issuer capitalization and issuer financial condition.Because selections are made independently by each Sub-Adviser, it is possible that a security held by one portfolio allocation may also be held by other portfolio allocations of the Fund or that several Sub-Advisers may simultaneously favor the same industry. Table of Contents - Prospectus 21 The Adviser is responsible for establishing the target allocation of Fund assets to each Sub-Adviser and may adjust the target allocations at its discretion.Market performance may result in allocation drift among the Sub-Advisers of the Fund.The Adviser is also responsible for periodically reallocating the portfolio among the Sub-Advisers, the timing and degree of which will be determined by the Adviser.Each Sub-Adviser independently selects the brokers and dealers to execute transactions for the allocation of the Fund being managed by that Sub-Adviser.A Sub-Adviser may occasionally hold more than the specified maximum number of holdings in its portfolio, which may be the result of an involuntary spin-off by one of the companies held in the portfolio, the payment of a stock dividend or split in a separate class of stock, or an overlap in selling a portfolio security while simultaneously adding a new security. At times, allocation adjustments among Sub-Advisers may be considered tactical with over- or under-allocations to certain Sub-Advisers based on the Adviser’s assessment of the risk and return potential of each Sub-Adviser’s strategy.Sub-Adviser allocations are also influenced by each Sub-Adviser’s historical returns and volatility of returns, which are assessed by examining the performance of strategies managed by the Sub-Advisers in other accounts that the Adviser believes to be similar to those that will be used for the Fund.The Adviser has analyzed the individual and combined performance of the Sub-Advisers in a variety of investment environments. In the event a Sub-Adviser ceases to manage an allocation of the Fund’s portfolio, the Adviser will select a replacement Sub-Adviser or allocate the assets among the remaining Sub-Advisers subject to any required approval of the Board of Trustees and the shareholders of the Fund.The securities that were held in the departing Sub-Adviser’s allocation of the Fund’s portfolio may be allocated to and retained by another Sub-Adviser of the Fund or will be liquidated in an orderly manner, taking into account various factors, which may include but are not limited to the market for the security and the potential tax consequences.The Adviser may also add additional Sub-Advisers in order to increase Fund diversification or capacity. Multi-Manager Exemptive Order:The Adviser and the Trust, on behalf of the Fund, have applied for an exemptive order from the SEC, which if granted, would permit the Adviser, subject to certain conditions, to select new Sub-Advisers, with the approval of the Board but without obtaining shareholder approval.The order would permit the Adviser to change the terms of agreements with the Sub-Advisers or to continue the employment of a Sub-Adviser after an event that would otherwise cause the automatic termination of services.The order would not permit investment advisory fees paid by the Fund to be increased or to change the Adviser’s obligations under the Advisory Agreement, including the Adviser’s responsibility to monitor and oversee sub-advisory services furnished to the Fund, without shareholder approval.Furthermore, any sub-advisory agreements with affiliates of the Fund or the Adviser would continue to require shareholder approval.The order, if granted, would also permit the Fund to disclose Sub-Advisers’ fees only in the aggregate in its registration statement.This arrangement has been approved by the Board and the Fund’s initial shareholder.Within 90days of retaining a new Sub-Adviser, shareholders of the Fund would receive notification of the change.There can be no assurance that the SEC will grant the requested exemptive order.If the exemptive relief is not granted, then shareholder approval would be required for changes in a sub-advisory agreement or for the addition of a new sub-adviser. The Sub-Advisers and their Portfolio Managers The Adviser has entered into a sub-advisory agreement with each Sub-Adviser.The Adviser compensates the Fund’s Sub-Advisers out of the investment advisory fees it receives from the Fund.Each Sub-Adviser makes investment decisions for the assets it has been allocated to manage.The Adviser oversees the Sub-Advisers for compliance with the Fund’s investment objective, policies, strategies and restrictions, and monitors each Sub-Adviser’s adherence to its investment style.The Board supervises the Adviser and the Sub-Advisers, establishes policies that they must follow in their management activities, and oversees the hiring, termination and replacement of Sub-Advisers recommended by the Adviser. Table of Contents - Prospectus 22 The following provides additional information about each Sub-Adviser, the portfolio managers who are responsible for the day-to-day management of each Sub-Adviser’s Allocated Portion of the Fund (each an “Allocated Portion”), and prior performance information for similar accounts each Sub-Adviser manages.The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and their ownership of securities in the Fund. Apis Apis Capital Advisors, LLC, 90 Park Avenue, 18th Floor, New York, NY 10016, serves as a sub-adviser to the Fund under a sub-advisory agreement with the Adviser on behalf of the Fund.Apis is registered as an investment adviser with the SEC and was founded in 2004.Apis has not previously managed a registered investment company. Portfolio Manager · Daniel J. Barker, CFA, a Managing Member, Founder and Chief Investment Officer of Apis since its founding in 2004, serves as the portfolio manager of Apis’ Allocated Portion of the Fund. Madison Street Madison Street, 3200 Cherry Creek South Drive, Suite 360, Denver, Colorado 80209, serves as a sub-adviser to the Fund under a sub-advisory agreement with the Adviser on behalf of the Fund.Madison Street is registered as an investment adviser with the SEC and was founded in 2004. Portfolio Managers · Steven C. Owsley, co-founder of Madison Street, has been a manager and member of Madison Street since its founding in January2004.He serves as a portfolio manager of Madison Street’s Allocated Portion of the Fund. · Drew M. Hayworth, co-founder of Madison Street, has been a manager and member of Madison Street since its founding in January2004.He serves as a portfolio manager of Madison Street’s Allocated Portion of the Fund. Midwood Midwood Capital Management LLC, 20 Custom House Street, Suite 610, Boston, MA 02110, serves as a sub-adviser to the Fund under a sub-advisory agreement with the Adviser on behalf of the Fund.Midwood is registered as an investment adviser with the SEC and was founded in 2003.Midwood has not previously managed a registered investment company. Portfolio Managers · David E. Cohen, Managing Member and Portfolio Manager since co-founding Midwood Capital Management in 2003, Mr.Cohen has served as a Portfolio Manager at Midwood which has served as investment adviser to and general partner of Midwood Capital Partners, L.P., a domestic limited partnership, as well as other limited partnerships, investing primarily in small-cap equity securities.Mr.Cohen serves as a co-portfolio manager of Midwood’s Allocated Portion of the Fund. Table of Contents - Prospectus 23 · Ross D. DeMont, Managing Member and Portfolio Manager since co-founding Midwood Capital Management LLC in 2003, Mr. DeMont has served as a Portfolio Manager at Midwood which has served as investment adviser to and general partner of Midwood Capital Partners, L.P., a domestic limited partnership, as well as other limited partnerships, investing primarily in small-cap equity securities.Mr.DeMont serves as a co-portfolio manager of Midwood’s Allocated Portion of the Fund. Millrace Millrace, 1205Westlakes Drive, Suite375, Berwyn, PA 19312, serves as a sub-adviser to the Fund under a sub-advisory agreement with the Adviser on behalf of the Fund.Millrace is registered as an investment adviser with the SEC and was founded in 2001. Portfolio Managers · William L. Kitchel, III, co-founder of Millrace, has been a portfolio manager and analyst since its founding in 2001.Mr.Kitchel serves as a co-portfolio manager of Millrace’s Allocated Portion of the Fund. · Whitney M. Maroney, co-founder of Millrace, has been a portfolio manager and analyst since its founding in 2001.Mr.Maroney serves as a co-portfolio manager of Millrace’s Allocated Portion of the Fund. Sub-Advisers’ Prior Performance Information The Fund’s Sub-Advisers have previously managed pooled investment vehicles with substantially similar objectives and strategies as they use to manage their Allocated Portion of the Fund.The individuals responsible for management of these funds are the same individual(s) with each Sub-Adviser who are responsible for management of the Fund.You should not consider the past performance of these vehicles as indicative of the future performance of the Fund. The following tables set forth performance data relating to the historical performance of each similarly managed fund which represents all of the accounts and funds managed by each Sub-Adviser for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those employed by each Sub-Adviser in the management of its Allocated Portion of the Fund.The data is provided to illustrate the past performance of the Sub-Advisers in managing substantially similar funds as measured against the S&P 500® Index and HFRX Equity Hedge Indexanddoes not represent the performance of the Fund.The funds are not subject to the same types of expenses to which the Fund is subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the 1940 Act, or Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Consequently, the performance results for the Sub-Adviser’s funds could have been adversely affected if the funds had been regulated as investment companies under the federal securities laws.The method used to calculate each fund’s performance differs from the SEC’s standardized method of calculating performance, and may produce different results. Related Performance Data of Apis The performance information shown below represents the prior performance of a private fund that is not registered under the 1940 Act—Apis Capital, LP.Apis has served as the investment adviser to Apis Capital, LP, and in that capacity, has maintained full discretionary authority over the selection of investments for Apis Capital, LP.Apis Capital, LP has a substantially similar investment objective, policies and strategies as Apis’ Allocated Portion. Table of Contents - Prospectus 24 Apis Capital, LP is a separate private fund, and the performance below is provided to illustrate the past performance of a similarly managed fund managed by Apis as measured against several indices, including a broad based market index, and does not represent the historical performance of Apis’ Allocated Portion or of the Fund.You should not consider this performance data to be an indication of the future performance of Apis’ Allocated Portion or of the Fund. Apis first offered Apis Capital, LP on April 1, 2004.This is not an offering or a solicitation of an offering to invest in that fund.The performance reflects the deduction of investment advisory fees actually charged to Apis Capital, LP.In addition, the operating expenses incurred by Apis Capital, LP were different than the anticipated operating expenses of the Fund, and, accordingly, the performance results of Apis Capital, LP may vary from what the Fund’s performance would have been. Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities. The performance data below is for Apis Capital, LP and is not the performance results of Apis’ Allocated Portion or of the Fund. Year Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Total by Year S&P HFRX Equity Hedge 2014 0.8% 0.8% -3.5% -1.0% 3.9% 3.5% 3.1% -1.8% 3.6% 1.3% 3.8% 0.6% 1.9% 1.4% -1.1% 0.6% 22.6% 32.4% 11.1% 2.1% 2.6% 0.2% 1.4% -3.1% 4.3% 3.4% -1.0% 0.9% -1.9% 0.7% -1.4% 8.1% 16.0% 4.8% 0.3% -0.4% -0.4% 4.1% -1.4% -1.2% 5.9% -4.2% 1.0% 0.3% -0.3% 2.6% 6.0% 2.1% -19.1% -0.9% -0.2% 0.1% 1.9% -4.9% -0.3% 2.9% 0.4% 5.8% 0.5% -0.7% 4.0% 8.4% 15.1% 8.9% 5.3% 0.7% 0.3% -5.9% 4.9% -1.1% -0.3% -2.1% -0.6% 1.3% 2.0% 0.4% 4.4% 26.5% 13.1% -9.6% 5.1% -5.0% 2.6% 3.5% 3.4% -5.1% -4.6% -12.8% -1.0% -3.3% 1.5% -23.9% -37.0% -25.5% 1.4% 1.2% 2.1% 0.8% 4.3% 2.0% 8.2% -1.0% 4.9% 5.0% 5.1% 2.5% 42.8% 5.5% 3.2% 5.9% 4.0% 2.8% 3.4% -3.0% -2.1% 0.1% -0.5% 0.0% 2.1% 2.9% 1.2% 17.6% 15.8% 9.2% 5.7% 5.6% -1.5% -2.5% -0.4% 4.9% 2.9% 1.5% 4.5% -3.2% 2.3% 1.2% 22.6% 4.9% 4.2% -1.4% -5.1% -1.9% -0.7% 2.6% 1.3% 2.4% 6.1% 1.8% 4.7% 9.0% -0.7% Apis Capital, LP Average Annual Total Returns for Periods Ended December31, 2013 Period Apis Capital, LP’s(1) Average Annual Total Returns (Net of all actual fees and expenses) S&P 500Index (2) HFRX Equity Hedge Fund Index(3) 1 Year 22.65% 32.39% 11.14% 3 Year 12.02% 16.18% -1.95% 5 Year 9.73% 17.94% 3.04% Since Inception (4/16/2004) 10.32% 7.42% 0.10% As of December31, 2013, Apis Capital, LP has approximately $48 million in assets under management (i.e.,69% of the firm’s assets under management). Table of Contents - Prospectus 25 The S&P 500® Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. The HFRX Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. employs the HFRX Methodology, a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. Related Performance Data of Madison Street The performance information shown below represents the prior performance of a private fund that is not registered under the 1940 Act— Madison Street Fund, L.P.Madison Street has served as the investment adviser to Madison Street Fund, L.P., and in that capacity, Madison Street has maintained full discretionary authority over the selection of investments for Madison Street Fund, L.P.Madison Street Fund, L.P. has a substantially similar investment objective, policies and strategies as Madison Street’s Allocated Portion. Madison Street Fund, L.P. is a separate private fund, and the performance below is provided to illustrate the past performance of a similarly managed fund managed by Madison Street as measured against a broad based market index, and does not represent the historical performance of Madison Street’s Allocated Portion or of the Fund.You should not consider this performance data to be an indication of the future performance of Madison Street’s Allocated Portion or of the Fund. Madison Street first offered Madison Street Fund, L.P. on February1, 2004.This is not an offering or a solicitation of an offering to invest in that fund.The performance reflects the deduction of investment advisory fees actually charged to Madison Street Fund, L.P.In addition, the operating expenses incurred by Madison Street Fund, L.P. were different than the anticipated operating expenses of the Fund, and, accordingly, the performance results of Madison Street Fund, L.P. may vary from what the Fund’s performance would have been. Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities. The performance data below is for Madison Street Fund, L.P. and is not the performance results of Madison Street’s Allocated Portion or of the Fund. Year Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Total by Year S&P 500 HFRX Equity Hedge 2014 -4.6% -4.6% -3.5% -1.0% 2013 3.0% 0.3% 3.2% 0.0% 4.9% -0.3% 3.5% -2.1% 2.9% 2.6% 3.8% 2.5% 26.8% 32.4% 11.1% 2012 2.7% 3.3% -0.5% -0.9% -3.6% 2.7% 0.4% 1.6% 2.1% 0.2% -2.8% 0.7% 5.8% 16.0% 4.8% 2011 0.5% 2.7% 0.9% 2.3% -1.8% -1.5% -1.6% 4.9% -0.2% 2.3% -0.2% -1.4% -3.0% 2.1% -19.1% 2010 -2.6% 1.6% 2.2% 0.3% -2.8% -2.4% 1.6% 0.4% 1.2% 1.8% 0.0% 2.5% 3.7% 15.1% 8.9% 2009 -0.8% -2.1% 0.4% 1.1% 1.6% -0.5% 3.6% 3.3% 3.0% -1.8% 1.6% 0.6% 10.5% 26.5% 13.1% 2008 3.2% 1.1% -1.8% 1.5% 1.6% -1.3% -1.1% -0.4% -0.3% -3.6% 0.3% -0.1% -1.0% -37.0% -25.5% 2007 0.6% 0.8% 1.6% 0.9% 2.7% 1.1% -0.3% -0.2% 2.4% 1.7% -1.8% 0.3% 10.2% 5.5% 3.2% 2006 2.3% -0.2% 1.2% 2.4% 1.6% 0.4% 1.4% 0.7% 0.9% 2.1% 1.8% 2.4% 18.5% 15.8% 9.2% 2005 0.2% 4.7% 1.2% -1.6% 2.5% 3.3% 2.9% 3.5% 1.6% -1.8% 1.2% 0.8% 20.0% 4.9% 4.2% 2004 1.8% 0.2% 0.4% 3.0% 2.9% 1.1% 0.0% 3.9% 3.6% 4.3% 2.9% 26.6% 8.9% 0.6% Table of Contents - Prospectus 26 Madison Street Fund, L.P. Average Annual Total Returns for Periods Ended December31, 2013 Period Madison Street Fund, L.P. (1) Average Annual Total Returns (Net of all actual fees and expenses) S&P 500Index (2) HFRX Equity Hedge Fund Index(3) 1 Year 26.78% 32.39% 11.14% 3 Year 9.15% 16.18% -1.95% 5 Year 8.30% 17.94% 3.04% Since Inception (2/1/2004) 11.44% 7.27% 0.23% (1) As of December 31, 2013, Madison Street Fund, L.P. has approximately $39 million in assets under management (i.e.,37% of the firm’s assets under management). (2) The S&P 500® Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. (3)The HFRX Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. employs the HFRX Methodology, a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. Related Performance Data of Midwood The performance information shown below represents the prior performance of a private fund that is not registered under the 1940 Act— Midwood Capital Partners, L.P.Midwood has served as the investment adviser to Midwood Capital Partners, L.P., and in that capacity, Midwood has maintained full discretionary authority over the selection of investments for Midwood Capital Partners, L.P.Midwood Capital Partners, L.P. has a substantially similar investment objective, policies and strategies as Midwood’s Allocated Portion. Midwood Capital Partners, L.P. is a separate fund, and the performance below is provided to illustrate the past performance of a similarly managed fund managed by Midwood as measured against a broad based market index, and does not represent the historical performance of Midwood’s Allocated Portion or of Midwood Capital Partners, L.P.You should not consider this performance data to be an indication of the future performance of Midwood’s Allocated Portion or of the Fund. Midwood first offered Midwood Capital Partners, L.P. on December1, 2003.This is not an offering or a solicitation of an offering to invest in that fund.The performance reflects the deduction of investment advisory fees actually charged to Midwood Capital Partners, L.P.In addition, the operating expenses incurred by Midwood Capital Partners, L.P. were different than the anticipated operating expenses of the Fund, and, accordingly, the performance results of Midwood Capital Partners, L.P. may vary from what the Fund’s performance would have been. Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities. Table of Contents - Prospectus 27 The performance data below is for Midwood Capital Partners, L.P. and is not the performance results of Midwood’s Allocated Portion or of the Fund. Year Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Total by Year S&P 500 HFRX Equity Hedge 2014 -0.5% -0.5% -3.5% -1.0% 2013 2.5% 0.5% 0.6% -0.3% -0.8% 7.4% 7.4% 0.0% 9.7% 2.9% -0.4% 2.5% 36.2% 32.4% 11.1% 2012 3.4% -0.8% 1.5% -1.6% 0.7% 2.0% -2.1% 0.5% 0.8% 0.9% -2.9% 4.0% 6.4% 16.0% 4.8% 2011 -0.8% 4.6% 4.4% 2.4% 2.6% -1.9% 0.8% -5.0% -3.4% 3.0% 4.2% 1.1% 12.2% 2.1% -19.1% 2010 -0.3% 0.3% 1.0% 2.3% -5.3% -3.6% 3.5% -9.5% 7.6% 6.6% 0.5% 7.6% 9.5% 15.1% 8.9% 2009 4.0% 2.9% 9.5% 5.7% 3.8% -1.4% 4.1% 4.9% 3.0% 1.5% 0.6% 3.9% 51.4% 26.5% 13.1% 2008 -7.5% 1.0% -8.8% 3.9% 16.8% -1.7% -7.0% 7.1% -17.2% -16.4% -3.7% 1.4% -31.5% -37.0% -25.5% 2007 -0.4% 1.6% 2.4% 4.1% 4.2% -1.8% -1.4% -1.8% 1.5% 0.9% -2.0% -0.8% 6.6% 5.5% 3.2% 2006 1.3% 4.0% 2.0% -0.4% -2.6% 0.6% -0.6% 2.1% 1.7% 0.1% -2.1% 1.9% 8.0% 15.8% 9.2% 2005 2.3% 3.2% 1.8% -1.6% 0.5% 5.6% 1.8% 0.3% 0.3% 0.6% 3.4% 1.6% 21.6% 4.9% 4.2% 2004 1.9% 1.4% 3.1% 2.1% 1.0% 6.0% 0.0% -2.5% 3.8% 2.4% 5.7% 3.6% 32.1% 10.9% 2.2% 2003 0.1% 0.1% 5.2% 1.9% Midwood Capital Partners, L.P. Average Annual Total Returns for Periods Ended December31, 2013 Period Midwood Capital Partners, L.P.’s(1) Average Annual Total Returns (Net of all actual fees and expenses) S&P 500Index (2) HFRX Equity Hedge Fund Index( 1 Year 36.29% 32.39% 11.14% 3 Year 17.61% 16.18% -1.95% 5 Year 21.95% 17.94% 3.04% Since Inception (12/1/2003) 12.97% 7.89% 0.57% As of December31, 2013, Midwood Capital Partners, L.P. has approximately $80 million in assets under management (i.e., 73% of the firm’s assets under management). The S&P 500® Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. The HFRX Equity Hedge Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. employs the HFRX Methodology, a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. Related Performance Data of Millrace The performance information shown below represents the prior performance of a private fund that is not registered under the 1940 Act— Millrace Fund, LP.Millrace has served as the investment adviser to Millrace Fund, LP, and in that capacity, Millrace has maintained full discretionary authority over the selection of investments for Millrace Fund, LP.Millrace Fund, LP has a substantially similar investment objective, policies and strategies as Millrace’s Allocated Portion. Millrace Fund, LP is a separate private fund, and the performance below is provided to illustrate the past performance of a similarly managed fund managed by Millrace as measured against a broad based market index, and does not represent the historical performance of Millrace’s Allocated Portion or of the Fund.You should not consider this performance data to be an indication of the future performance of Millrace’s Allocated Portion or of the Fund. Table of Contents - Prospectus 28 Millrace first offered Millrace Fund, LP on January1, 2002.This is not an offering or a solicitation of an offering to invest in that fund.The performance reflects the deduction of investment advisory fees actually charged to Millrace Fund, LP.In addition, the operating expenses incurred by Millrace Fund, LP were different than the anticipated operating expenses of the Fund, and, accordingly, the performance results of Millrace Fund, LP may vary from what the Fund’s performance would have been. Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities. The performance data below is for Millrace Fund, LP and is not the performance results of Millrace’s Allocated Portion or of the Fund. Year Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Total by Year S&P 500 HFRX Equity Hedge 2014 2.5% 2.5% -3.5% -1.0% 2013 3.1% -0.7% 2.4% 0.2% 1.6% 2.5% 3.9% -0.9% 5.9% 0.7% 0.9% 2.9% 24.8% 32.4% 11.1% 2012 6.9% 4.4% 3.1% -0.1% -8.4% 3.2% 0.1% 3.5% 5.9% -3.6% 0.5% 1.1% 16.6% 16.0% 4.8% 2011 -0.4% 1.3% -1.2% 0.7% -0.3% -0.9% -0.7% -8.9% -7.6% 6.0% -2.7% -0.4% -14.9% 2.1% -19.1% 2010 -2.3% 3.1% 4.4% 2.8% -2.6% -1.4% 1.8% -2.7% 5.4% 3.6% 0.9% 6.0% 20.0% 15.1% 8.9% 2009 -2.6% -2.8% 5.6% 7.6% 5.8% 4.1% 4.0% -0.6% 4.4% -2.4% 2.8% 4.8% 34.3% 26.5% 13.1% 2008 -6.3% -2.8% -0.2% 1.5% 5.8% -7.5% 1.8% 2.2% -6.2% -6.7% 0.1% 5.2% -13.4% -37.0% -25.5% 2007 0.4% 1.1% -0.6% 0.9% 1.1% 0.3% -1.5% -0.4% 2.3% 4.0% -4.2% 1.5% 4.7% 5.5% 3.2% 2006 2.9% 0.7% 0.7% 0.8% -0.5% -2.5% -1.9% 3.4% 0.7% 3.4% 0.2% 0.1% 8.2% 15.8% 9.2% 2005 -0.1% 1.0% -1.1% -4.7% 5.0% 3.0% 2.2% 1.3% 2.1% -0.1% 1.1% 0.2% 9.9% 4.9% 4.2% 2004 2.0% 0.2% -0.6% -6.8% 1.2% 3.8% -4.9% 0.1% 3.7% 2.4% 4.8% 4.1% 10.6% 10.9% 2.2% 2003 -0.2% -1.6% 1.3% 3.0% 5.1% 2.6% 9.2% 5.5% 2.2% 4.2% 1.7% 0.6% 38.5% 28.7% 14.5% 2002 0.9% -4.1% 9.7% -2.1% -0.7% -2.6% -6.1% 3.1% -6.2% 4.4% 6.7% 1.6% 3.2% -22.1% 2.1% Millrace Fund, LP Average Annual Total Returns for Periods Ended December31, 2013 Period Millrace Fund, L.P (1) Average Annual Total Returns (Net of all actual fees and expenses) S&P 500Index (2) HFRX Equity Hedge Fund Index(3) 1 Year 24.80% 32.39% 11.14% 3 Year 7.41% 16.18% -1.95% 5 Year 14.82% 17.94% 3.04% 10 Year 9.06% 7.41% 0.39% Since Inception (1/1/2002) 10.74% 6.16% 1.64% (1) As of December 31, 2013, Millrace Fund, L.P. has approximately $89 million in assets under management (i.e.,95% of the firm’s assets under management). Table of Contents - Prospectus 29 (2) The S&P 500® Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The index includes the reinvestment of dividends. (3) The HFRX Index is part of a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies. Hedge Fund Research, Inc. employs the HFRX Methodology, a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices. Fund Expenses The Fund is responsible for its own operating expenses.However, the Adviser has contractually agreed to waive all or a portion of its management fees and pay Fund expenses to limit Net Annual Fund Operating Expenses of the Fund (excluding AFFE, interest, taxes, interest and dividend expense on securities sold short and extraordinary expenses) to the amounts shown below as a percentage of the Fund’s average daily net assets.The Fund’s net operating expenses may be higher to the extent that the Fund incurs expenses which are excluded from the Expense Cap. Institutional Class Investor Class Balter Long/Short Equity Fund 2.19% 2.54% The term of the Fund’s operating expenses limitation agreement, subject to its annual approval by the Board, is indefinite, but at least through December31, 2015, and it can only be terminated by the Board.Any waiver in management fees or payment of Fund expenses made by the Adviser may be recouped by the Adviser in subsequent fiscal years if the Adviser so requests.This recoupment may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the Expense Caps.The Adviser may request recoupment for management fee waivers and Fund expense payments made in the prior three fiscal years from the date the fees were waived and expenses were paid.Any such recoupment is contingent upon the subsequent review and approval of the recouped amounts by the Board. SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Fund are sold at their NAV.The NAV is determined by dividing the value of the Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.The Fund’s share price is calculated as of the close of regular trading (generally4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Buy Shares”) by U.S. Bancorp Fund Services, LLC (“Transfer Agent”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time, will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time, will receive the next day’s NAV.The Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Table of Contents - Prospectus 30 Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by the Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, the Fund may adjust its fair valuation procedures. Description of Classes The following table lists the key features of the Fund’s Institutional and Investor class. Institutional Class Investor Class Minimum Initial Investment Subsequent Minimum Investment Automatic Investment Plan Minimum Initial Investment N/A Subsequent Minimum Investment N/A Fees ·Redemption Fee: 1% of amount redeemed within 60days of purchase. ·Redemption Fee: 1% of amount redeemed within 60days of purchase. ·12b-1 fee of 0.25% ·Shareholder Servicing Fee of 0.10% Eligible Investors Designed for proprietary accounts of institutions.Such institutions include: ·financial institutions, ·registered investment advisers and wealth managers; ·pension plans, ·retirement accounts, ·qualified plans, ·corporations, trusts, estates, religious and charitable organizations. Includes accounts maintained through Financial Intermediaries. Table of Contents - Prospectus 31 How to Buy Shares You may purchase shares of the Fund by completing an account application.Your order will not be accepted until the completed account application is received by the Transfer Agent.Account applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a domestic financial institution.The Fund will not accept payment in cash, money orders and cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Fund does not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post dated checks, post dated on-line bill pay checks or any conditional order or payment.If your payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Fund as a result.The Fund does not issue share certificates.The Fund reserves the right to reject any purchase in whole or in part. The minimum investment requirements may be waived by the Adviser from time to time.As of the date of this Prospectus, Investor Shares are not available for purchase. Shares of the Fund have not been registered for sale outside of the United States.The Fund generally does not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. USA PATRIOT Act The USA PATRIOT Act of 2001 requires financial institutions, including the Fund, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new account application, you will be required to supply the Fund with your full name, date of birth, social security number and permanent street address to assist the Fund in verifying your identity.Permanent addresses containing only a P.O.Box will not be accepted.Until such verification is made, the Fund may temporarily limit additional share purchases.In addition, the Fund may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, the Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. If the Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. By Mail Initial Investment.To purchase the Fund’s shares by mail, complete and sign the account application and mail it, along with a check made payable to the Fund to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY Balter Long/Short Equity Fund Balter Long/Short Equity Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Table of Contents - Prospectus 32 Subsequent Investment.If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the Fund in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. By Telephone Subsequent Investment.If you have accepted telephone options on the account application and your account has been open for at least 15days, you may purchase additional shares by telephoning the Fund toll free at 1-855-8LIQ-ALT (1-855-854-7258).Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. By Wire Initial Investment. If you are making your first investment in the Fund, before you wire funds, please contact the Transfer Agent by phone to make arrangements with a shareholder service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call the Transfer Agent at 1-855-8LIQ-ALT (1-855-854-7258) to advise of your wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify the Transfer Agent at 1-855-8LIQ-ALT (1-855-854-7258) to advise them of your intent to wire funds.It is essential that your bank include complete information about your account in all wire instructions.Your bank may charge you a fee for sending a wire to the Fund. Your bank should transmit immediately available funds by wire in your name to: U.S. Bank National Association 777 E. Wisconsin Avenue Milwaukee, WI53202 ABA Routing Number 075000022 For credit to U.S. Bancorp Fund Services, LLC DDA #112-952-137 For further credit to:
